DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 03/11/2021, in which claims 1-20 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: The above-identified limitations correspond to disclosure in Para. [0247-267, 377] of the original specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 8, 11-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US Pub. 20130114717 A1).

Regarding claim 1, Zheng discloses a decoding method for predicting motion information, comprising (Zheng; Fig. 2, 3, Para. [78. 109]. A video coding system, encoding and decoding, is used to perform inter/motion prediction.): 
parsing a bitstream to obtain a first identifier (Zheng; Fig. 2, 3, Para. [0160], [0147 158]. At least a first candidate index/identifier is extracted/decoded by a decoder.); 
determining a target element from a first candidate set of elements based on the first identifier, wherein the first candidate set comprises at least one first candidate motion information having first motion information and a plurality of second candidate motion information having a preset motion information offset (Zheng; Fig. 10-12, Para. [0147, 158-160, 179]. A target/selected candidate from a first candidate set is determined in accordance with a first candidate index/identifier, wherein a first candidate includes at least a first candidate having first motion information and additionally added multiple second candidates having motion offsets/MVDs.); and 
when the target element is the first candidate motion information, using the first candidate motion information as target motion information to predict motion information of a picture block to be processed (Zheng; Fig. 10-12, Para. [0162], [0147, 158-160, 179]. When a target/selected candidate is determined using a first index, first motion information of a target/selected candidate is used to predict motion of a current block.); or 
when the target element is obtained based on the plurality of second candidate motion information, parsing the bitstream to obtain a second identifier, and determining the target motion information based on the second identifier and one of the plurality of second candidate motion information (Zheng; Fig. 10-12, Para. [0162], [0147, 158-160, 179]. When a target/selected candidate is determined in accordance with at least multiple second candidates, at least a second index/identifier is decoded/parsed, wherein motion information is determined in accordance with at least a second index/identifier and at least one of multiple second candidates.).

Regarding claim 2, Zheng discloses the first candidate motion information comprises motion information of a spatially neighboring picture block of the picture block (Zheng; Fig. 8, Para. [0180]. First candidate motion information includes motion information of spatial neighboring blocks.).

Regarding claim 3, Zheng discloses the second candidate motion information is obtained based on the first motion information and the preset motion information offset (Zheng; Para. [0179-180]. Second candidate motion information is determined in accordance with first motion information and motion offset/MVDs.).

Regarding claim 4, Zheng discloses the determining the target motion information based on the second identifier and one of the plurality of second candidate motion information comprises: determining a target offset from a plurality of preset motion information offsets based on the second identifier; and determining the target motion information based on the first motion information and the target offset (Zheng; Para. [0162], [158-162, 179-181], Table 1. A motion offset/MVD is determined in accordance with at least a second identifier/indication, and motion information is determined in accordance with first motion information and a motion offset/MVD.).

Regarding claim 8, Zheng discloses using the target motion information to predict motion information of the picture block comprises: using the target motion information as the motion information of the picture block; or using the target motion information as predicted motion information of the picture block (Zheng; Fig. 10-12, Para. [0162], [0147, 158-160, 179]. When a target/selected candidate is determined using a first index, first motion information of a target/selected candidate is used to predict motion of a current block.).

(Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.) perform a sequence of processing steps corresponding to the same as claimed in claims 1-4, 8, and are rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.)  to perform operations of predicting motion information, the operations comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20130114717 A1) in view of Han (US Pub. 20200296403 A1).

the at least one first candidate motion information (Zheng; see remarks regarding claim 1 above.).
But it does not specifically disclose in the at least one first candidate motion information, a coded codeword which is used to identify the first motion information is a shortest codeword.
However, Han teaches in the at least one first candidate motion information, a coded codeword which is used to identify the first motion information is a shortest codeword (Han; Para. [0038]. A first index/identifier indicating first motion information is associated with the smallest codeword.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a syntax coding approach, by incorporating Han’s teaching wherein the smallest codeword is used to code an index for motion vector candidates, for the motivation to set prediction motion vector candidates in different direction by using spatial and temporal neighbor blocks (Zheng; Para. [0036].).

Claim 15 is directed to a decoding apparatus for predicting motion information, comprising various components (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.) perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20130114717 A1) in view of Jung (KR 10-2018-0046324 citing US Pub. 20210014522 A1).

Regarding claim 6, Zheng discloses when the target element is obtained based on the plurality of second candidate motion information, the method further comprises (Zheng; see remarks regarding claim 1 above.).
But it does not specifically disclose parsing the bitstream to obtain a third identifier, wherein the third identifier comprises a preset coefficient.
parsing the bitstream to obtain a third identifier, wherein the third identifier comprises a preset coefficient (Jung; Para. [0112-114]. A third identifier is decoded by a decoder and indicates a scaling/multiplying value for motion vector offset.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a motion prediction approach, by incorporating Jung’s teaching motion vector offsets are scaled to generate additional motion vectors, for the motivation to correct motion vectors for performing inter prediction using merge mode (Jung; Abstract.).

Regarding claim 7, Zheng discloses the determining the target motion information based on the second identifier and one of the plurality of second candidate motion information (See remarks regarding claim 1 above.).
But it does not disclose the method further comprises: multiplying the plurality of preset motion information offsets by the preset coefficient, to obtain a plurality of adjusted motion information offsets.
However, Jung teaches the method further comprises: multiplying the plurality of preset motion information offsets by the preset coefficient, to obtain a plurality of adjusted motion information offsets (Jung; Para. [0112-114]. A third identifier is decoded by a decoder and indicates a scaling/multiplying value for motion vector offset to obtain scaled/adjusted motion vector offsets.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a motion prediction approach, by incorporating Jung’s teaching motion vector offsets are scaled to generate additional motion vectors, for the motivation to correct motion vectors for performing inter prediction using merge mode (Jung; Abstract.).

Claims 16-17 are directed to a decoding apparatus for predicting motion information, comprising various components (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.)  perform a sequence of processing .

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20130114717 A1) in view of Pang (US Pub. 20160100189 A1).

Regarding claim 9, Zheng discloses obatining the second identifier (Zheng; See remarks regarding claim 1 above.).
But it does not specifically disclose a fixed-length coding mode is used for obatining the second identifier.
However, Pang teaches a fixed-length coding mode is used for obatining the second identifier (Pang; Para. [0078]. A fixed length coding and/or variable length coding is used for a second index/identifier.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a syntax coding approach, by incorporating Pang’s teaching motion vector offsets are coded using a fixed length coding and/or variable length coding, for the motivation to allow IMC coding during video compression (Pang; Para. [0078], Abstract.).

Regarding claim 10, Zheng discloses obatining the second identifier (Zheng; See remarks regarding claim 1 above.).
But it does not specifically disclose a variable-length coding mode is used for obtaining the second identifier.
However, Pang teaches a variable-length coding mode is used for obtaining the second identifier (Pang; Para. [0078]. A fixed length coding and/or variable length coding is used for a second index/identifier.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a syntax (Pang; Para. [0078], Abstract.).

Claim 19 is directed to a decoding apparatus for predicting motion information, comprising various components (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.)  perform a sequence of processing steps corresponding to the same as claimed in claim 9, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US Pub. 20200021812 A1) teaches constructing a candidate list by adding additional motion vector to existing motion vector predictor candidates.
Wu (US Pub. 20140185686 A1) teaches performing motion vector prediction for multi-view video content for from multiple camera views.
Hannuksela (US Pub. 20200260071 A1) teaches determining motion vectors for prediction unit by determining a horizontal offset and a vertical offset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALBERT KIR/             Primary Examiner, Art Unit 2485